DETAILED ACTION
Claims 1, 7, 8, 14, 15, and 20 are presented for examination. Claims 1, 8, and 15 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
A new §112 rejection is made necessitated by the additional conditional statements added by the amendment. The §112 rejection is also required based on the insertion of the phrase “in a platform power model” ---- which probably was intended to be “[[in]] by a platform power model” which results in indefiniteness.
Response to Arguments
Applicant's remarks filed 3 March 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks pages 8-9 argues:
Dhanwada fails to teach or suggest determine whether reconfiguration of the platform power model is needed, the determination based on identifying differences between a list of component power models in the platform power model and the plurality of simulated hardware components, as set forth in claim 1.
This argument is unpersuasive.
Dhanwada column 5 lines 44-47 disclose “The profiling approach is implemented on a virtual hardware platform that includes high level models written in SystemC for the various components that constitute the hardware platform.” The components that constitute the hardware platform correspond to the various components being simulated in the platform power model(s). The hardware platform is the system which is simulated.
Therefore, reconfiguration of the platform power model is not needed because the virtual hardware platform includes the models for the components that constitute the hardware platform. The high level models for the various components are the list of component power models in the platform 
Applicant remarks page 10-11 further argues that Frenkil and Hung fail to cure the alleged deficiencies of Dhanwada. However, Examiner has not found Dhanwada deficient, therefore these arguments are moot.
Contingent Limitations
MPEP §2111.04(II) states:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.
Claims 1, 8, and 15 recite contingent limitations. For example, claim 1 recites the condition:
determine whether reconfiguration of the platform power model is needed, the determination based on identifying differences between a list of component power models in the platform power model and the plurality of simulated hardware components;
followed by indication of contingent limitations:
in response to determining reconfiguration of the platform power model is needed, ….
The following limitations which utilize antecedent towards the “reconfigured platform power model” are thus not required because the condition precedent is not met.
Accordingly, Applicant’s amendment has dramatically broadened the claims such that almost none of the limitations claimed are required. For purposes of compact prosecution the Examiner will respond with prior art to the non-required limitations, but Applicant is herein notified that any prior art which covers the first two clauses of claim 1 as now recited would anticipate the claim. Examiner further suggests this dramatic broadening of the claim scope is likely unintentional and Applicant should consider appropriate correction.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 14, 15, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recites “identifying differences between a list of component power models in the platform power model and the plurality of simulated hardware components.” However, the simulated hardware components are defined in the above clause as “simulated hardware components included in a system simulated in a platform power model.” This definition renders the resulting comparison indefinite. This is clearer when the definition of the simulated hardware components is substituted in to the comparison as a combine phrase:
identifying differences between a list of component power models in the platform power model and [a plurality of simulated components included in a system simulated in a platform power model].
Both the “component power models” and the “simulated components” are in [the] platform power model. Both are components. The context of the rest of the claim indicates the component power models are used to correspond to simulated hardware components. It is not clear if there is any difference between “component power models” of a simulated system and the “simulated components” for the same simulated system of the platform power model.
It appears Applicant has accidentally claimed a comparison between two virtual components of the same system instead of claiming a comparison between the simulated hardware components and actual physical (i.e. “real-world”) components represented by the simulated platform. Compare with Specification page 12 second paragraph stating “the real world characteristics of a virtualized component.” Here, one of ordinary skill in the art would understand the virtualized component to refer to the physical component represented by the virtual component model. That is, the Specification makes an virtualized components which is the physical component represented by correspond virtual component models.
For purposes of compact prosecution the Examiner is interpreting the comparison as between a list of component power models currently in the platform power model and a plurality of virtualized hardware components of the real world platform simulated by the platform power model.
Independent claim 8 is rejected for the same reasons as claim 1 above.
Furthermore, claim 8 is entirely conditional. Claim 8 second clause begins “in response to determining a second system is not configured, identify … simulated hardware components….” Therefore, if a determination is made that the second system is configured then no steps are required to be performed. Every limitation following the second clause is directly or indirectly dependent upon the simulated hardware components. Thus, all of these limitations are contingent upon a determination that the second system is not configured. This leaves claim 8 undefined for what functions or steps are performed by the “system agent circuitry.” Without even a functional description for the system agent circuitry, the system agent circuitry is undefined.
Similar to the discussion of claim 8 immediately above, claim 15 is entirely contingent. The very first clause of claim 15 recites “in response to determining a second system is not configured, ….” Similar to claim 8 above, this renders claim 15 indefinite.
Claim 15 is also rejected for very similar reasons as claim 1 above though claim 15 has a slightly different recitation. Claim 15 first clause recites “simulated hardware components included in a system in a platform power model  simulated using the processor simulation circuitry.” That is, claim 15 identifies it is the platform power model which is simulated instead of saying the system is simulated. In either case the system is said to be “in a” platform power model which indicates the system is a virtual system instead of a physical system. As discussed above regarding claim 1 Examiner believes Applicant may have intended for the system to refer to a physical system and not a virtual one. The resulting indefiniteness is the same with the subsequent comparison between two simulated/virtual component sets instead of comparing the simulated/virtual components with a list of components of a physical model. Correction of claim 15 would be analogous to the suggested correction of claim 1 discussed below.
Dependent claims 7, 14, and 20 are rejected for depending upon a rejected claim.

1. (Currently Amended) One or more non-transitory computer-readable storage devices having instructions stored thereon that, when executed by system agent circuitry, cause the system agent circuitry to:
identify each of a plurality of  by a platform power model using communicatively coupled processor simulation circuitry;
determine whether reconfiguration of the platform power model is needed, the determination based on identifying differences between a list of component power models in the platform power model and the plurality of  in the system;
in response to determining reconfiguration of the platform power model is needed, retrieve, from one or more power model libraries, a plurality of component power models, each of the plurality of component power models corresponding to respective ones of at least some of the identified plurality of 
generate at least one reconfigured platform power model by combining the retrieved plurality of component power models, the reconfigured platform power model to simulate power consumption of the system
pause operation of the processor simulation circuitry in response to at least one of a periodic sampling interval or an event-driven sampling interval, wherein in response to pausing the operation of the processor simulation circuitry, receive performance data from the processor simulation circuitry; and
resume operation of the processor simulation circuitry and generate, using the reconfigured platform power model and the received performance data, power data associated with the system.
Corresponding amendments to claims 8 and 15 would also be required. This suggested amendment only addresses the above 112(b) rejection and not the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 7, 8, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 8,898,049 B2 Dhanwada, et al. [herein “Dhanwada”] in view of US 2014/0107999 A1 Frenkil, et al. [herein “Frenkil”] and Hung, S., et al. “Performance and Power Estimation for Mobile-Cloud Applications on Virtualized Platforms” 7th Int'l Conf. on Innovative Mobile & Internet Services in Ubiquitous Computing, pp. 260-267 (2013) [herein “Hung”].
Claim 1 recites “1. One or more non-transitory computer-readable storage devices having instructions stored thereon that, when executed by system agent circuitry.” The claim term “circuitry” is interpreted in light of Specification page 13 last paragraph.
Dhanwada figure 7 and column 10 lines 39-40 disclose “computing system 700 has at least one microprocessor or central processing unit (CPU) 705.” Microprocessors and CPU are system circuitry. Dhanwada column 11 lines 7-12 disclose “can also be embodied in the form of computer program code containing instructions embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other computer-readable storage medium, wherein, when the computer program code is loaded into and executed by a computer or controller.”
Claim 1 further recites “cause the system agent circuitry to: identify each of a plurality of simulated hardware components.” Dhanwada abstract discloses “configuring a simulation model of hardware of the [System-on-Chip (SoC)] … and extracting state information about both the software components of the embedded application and hardware components of the SoC.”
Dhanwada column 6 lines 8-11 disclose “in block 306 the constituent sub-components of the executable software are loaded into a created simulation of actual SoC hardware (i.e., a virtual platform) that executes the software.” The virtual platform is an identified set of simulated hardware components.
Claim 1 further recites “included in a system simulated in a platform power model using communicatively coupled processor simulation circuitry.” Dhanwada figure 7 and column 10 lines 39-40 disclose “computing system 700 has at least one microprocessor or central processing unit (CPU) 705.” Microprocessors and CPU are system circuitry corresponds to the coupled processor simulation circuitry.

Claim 1 further recites “determine whether reconfiguration of the platform power model is needed, the determination based on identifying differences between a list of component power models in the platform power model and the plurality of simulated hardware components.” Dhanwada column 5 lines 44-47 disclose “The profiling approach is implemented on a virtual hardware platform that includes high level models written in SystemC for the various components that constitute the hardware platform.” The components that constitute the hardware platform correspond to the various components being simulated in the platform power model(s). The hardware platform is the system which is simulated.
Therefore, reconfiguration of the platform power model is not needed because the virtual hardware platform includes the models for the components that constitute the hardware platform. The high level models for the various components are the list of component power models in the platform model. The virtual hardware platform corresponds with the platform power model. The components that constitute the hardware platform are the plurality of hardware components which are simulated (and correspond with the hardware components of the system).
Claim 1 further recites “in response to determining reconfiguration of the platform power model is needed, retrieve, from one or more power model libraries, a plurality of component power models, each of the plurality of component power models corresponding to respective ones of at least some of the identified plurality of simulated hardware components.” Dhanwada column 5 lines 44-50 disclose:
The profiling approach is implemented on a virtual hardware platform that includes high level models written in SystemC for the various components that constitute the hardware platform. The virtual platform is further augmented with instruction level power models for the processor and transaction level power models for the peripherals.
Reconfiguration of the platform power model is not needed because the virtual hardware platform includes the models for the components that constitute the hardware platform, as discussed immediately 
Regarding determining when reconfiguration is needed, before the method of Dhanwada begins configuration has not yet occurred so at the very start a reconfiguration of the platform power model is needed.
The power model for the processor and peripherals are power models for the platform to simulate power consumption on the hardware components of the hardware device.
But Dhanwada does not explicitly disclose a library of power models; however, in analogous art of system level simulation of energy consumption, Frenkil paragraph 33 teaches “multi-level atomic power model 102 may include a library of power models at a base level for a plurality of elements. These models 102 may be used by the multiple design abstraction levels.” The library of power models for elements is a component model library.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Dhanwada and Frenkil. One having ordinary skill in the art would have found it motivated to use a library of power models into the system of system level power profiling for the purpose of managing power models at differing levels of abstraction. See Frenkil paragraph 7. See also Dhanwada column 5 lines 48-50 teaching use of both instruction level power models and transaction level power models.
Claim 1 further recites “generate at least one reconfigured platform power model by combining the retrieved plurality of component power models, the reconfigured platform power model to simulate power consumption of the system that includes the plurality of simulated hardware components.” Dhanwada column 6 lines 8-11 disclose “in block 306 the constituent sub-components of the executable software are loaded into a created simulation of actual SoC hardware (i.e., a virtual platform) that executes the software.” The virtual platform is an identified set of simulated hardware components which has been combined into a platform power model.
Dhanwada column 5 lines 44-50 disclose:
The profiling approach is implemented on a virtual hardware platform that includes high level models written in SystemC for the various components that constitute the hardware platform. The virtual platform is further augmented with instruction level power models for the processor and transaction level power models for the peripherals.

Claim 1 further recites “pause operation of the processor simulation circuitry in response to at least one of a periodic sampling interval or an event-driven sampling interval.” Dhanwada column 5 lines 50-55 disclose:
After executing each instruction, a virtual platform simulator calls a built-in function that provides the simulation time, instruction and its address. This function, which is implemented as a callout function, is called by the virtual platform simulator, and is used for implementing the selective system level power profiling.
Occurring after each instruction is being in-between execution of instructions and is effectively a pausing of the operation of the processor simulation. The implemented power profiling is sampling respective power performance data.
Dhanwada column 6 lines 9-20 disclose:
constituent sub-components of the executable software are loaded into a created simulation of actual SoC hardware (i.e., a virtual platform) that executes the software. During execution of the software on the virtual platform, state information about the hardware and software components is extracted. Then, using the hardware state information (e.g., from data tables 308), per-cycle energy values for all hardware subcomponents and may be determined. In addition, using the software state information, a power profile is generated in block 310 by accumulating the per-cycle energy values and assigning them to software sub-components.
The per-cycle energy values data table corresponds to the platform power model. The per-cycle energy values assigned to respective software sub-components is performance data predicted performance of the virtual platform hardware device. The generated power profile is the generated power data.
But Dhanwada does not explicitly disclose a sampling interval for extracting the energy values; however, in analogous art of power estimation on virtual platforms, Hung page 265 left column last line to right column line 4 teaches:
we gathered the power traces by PowerTutor [20], which is a power monitor application for Android platforms. The sampling rate of PowerTutor is one sample per second, and we used the same interval to dump the power trace of the emulated components for comparison.
A sampling rate of one sample per second is a periodic sampling interval.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Dhanwada and Hung. One having ordinary skill in the art would have found motivation to use periodic sampling interval of around one sample per second to extract See Hung abstract last sentence.
Claim 1 further recites “wherein in response to pausing the operation of the processor simulation circuitry, receive performance data from the processor simulation circuitry.” Dhanwada column 5 lines 50-55 disclose:
After executing each instruction, a virtual platform simulator calls a built-in function that provides the simulation time, instruction and its address. This function, which is implemented as a callout function, is called by the virtual platform simulator, and is used for implementing the selective system level power profiling.
Occurring after each instruction is being in-between execution of instructions and is effectively a pausing of the operation of the processor simulation. The implemented power profiling is sampling respective power performance data.
Claim 1 further recites “and resume operation of the processor simulation circuitry and generate, using the reconfigured platform power model and the received performance data, power data associated with the system.” Dhanwada column 5 lines 54-55 disclose “implementing the selective system level power profiling.” See also Dhanwada figures 2 and 3. Dhanwada column 6 lines 18-20 disclose “a power profile is generated in block 310 by accumulating the per-cycle energy values and assigning them to software sub-components.” Generating the power profile is generating power data associated with the system using the received performance data and platform power model.
Claim 7 further recites “7. The one or more non-transitory computer-readable storage devices of claim 1, wherein the plurality of simulated hardware components include virtualized memory corresponding to memory of the system.” Dhanwada column 5 lines 25-26 disclose “the SoC 100 includes …, cache 104 and main memory 106.” The main memory of the SoC is a memory of the hardware device.
Claim 8 recites “8. A first system, comprising: virtual power monitor circuitry to interact with performance simulation.” The claim term “circuitry” is interpreted in light of Specification page 13 last paragraph.
Dhanwada column 10 line 34 discloses “general-purpose computer.” A general purpose computer is circuitry. Dhanwada figure 7 and column 10 lines 39-40 disclose “computing system 700 has at least 
Dhanwada column 6 lines 8-11 disclose “in block 306 the constituent sub-components of the executable software are loaded into a created simulation of actual SoC hardware (i.e., a virtual platform) that executes the software.”
Claim 8 further recites “the virtual power monitor circuitry including at least system agent circuitry to: in response to determining a second system is not configured, identify each of a plurality of simulated hardware components.” Regarding determining when (re)configuration is needed, before the method of Dhanwada begins configuration has not yet occurred so at the very start a (re)configuration of the platform power model is needed.
Dhanwada abstract discloses “configuring a simulation model of hardware of the [System-on-Chip (SoC)] … and extracting state information about both the software components of the embedded application and hardware components of the SoC.”
Dhanwada column 6 lines 8-11 disclose “in block 306 the constituent sub-components of the executable software are loaded into a created simulation of actual SoC hardware (i.e., a virtual platform) that executes the software.” The virtual platform is an identified set of simulated hardware components.
Claim 8 further recites “included in the second system simulated in a platform power model using communicatively coupled processor simulation circuitry.” The above discussed Dhanwada figure 7 and column 10 lines 39-40 disclose “computing system 700 has at least one microprocessor or central processing unit (CPU) 705.” Microprocessors and CPU are system circuitry corresponds to the coupled processor simulation circuitry.
Dhanwada column 5 lines 44-47 disclose “The profiling approach is implemented on a virtual hardware platform that includes high level models written in SystemC for the various components that constitute the hardware platform.” The components that constitute the hardware platform correspond to the various components being simulated in the platform power model(s). The hardware platform is the system which is simulated.
Claim 8 further recites “determine whether reconfiguration of the platform power model is needed, the determination based on identifying differences between a list of component power models in the platform power model and the plurality of simulated hardware components.” Dhanwada column 5 lines 44-47 disclose “The profiling approach is implemented on a virtual hardware platform that includes high level models written in SystemC for the various components that constitute the hardware platform.” The components that constitute the hardware platform correspond to the various components being simulated in the platform power model(s). The hardware platform is the system which is simulated.
Therefore, reconfiguration of the platform power model is not needed because the virtual hardware platform includes the models for the components that constitute the hardware platform. The high level models for the various components are the list of component power models in the platform model. The virtual hardware platform corresponds with the platform power model. The components that constitute the hardware platform are the plurality of hardware components which are simulated (and correspond with the hardware components of the system).
Claim 8 further recites “in response to determining reconfiguration of the platform power model is needed retrieve, from one or more power model libraries, a plurality of component power models, each of the plurality of component power models corresponding to respective ones of at least some of the identified simulated hardware components.” Dhanwada column 5 lines 44-50 disclose:
The profiling approach is implemented on a virtual hardware platform that includes high level models written in SystemC for the various components that constitute the hardware platform. The virtual platform is further augmented with instruction level power models for the processor and transaction level power models for the peripherals.
Reconfiguration of the platform power model is not needed because the virtual hardware platform includes the models for the components that constitute the hardware platform, as discussed immediately above. Therefore none of the remaining claim limitations are required to be performed or taught. However, for purposes of compact prosecution these steps will be discussed below.
Regarding determining when reconfiguration is needed, before the method of Dhanwada begins configuration has not yet occurred so at the very start a reconfiguration of the platform power model is needed.
The power model for the processor and peripherals are power models for the platform to simulate power consumption on the hardware components of the hardware device.
library of power models; however, in analogous art of system level simulation of energy consumption, Frenkil paragraph 33 teaches “multi-level atomic power model 102 may include a library of power models at a base level for a plurality of elements. These models 102 may be used by the multiple design abstraction levels.” The library of power models for elements is a component model library.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Dhanwada and Frenkil. One having ordinary skill in the art would have found it motivated to use a library of power models into the system of system level power profiling for the purpose of managing power models at differing levels of abstraction. See Frenkil paragraph 7. See also Dhanwada column 5 lines 48-50 teaching use of both instruction level power models and transaction level power models.
Claim 8 further recites “generate at least one reconfigured platform power model by combining the retrieved plurality of component power models, the reconfigured platform power model to simulate power consumption of the second system that includes the plurality of simulated hardware components.” Dhanwada column 6 lines 8-11 disclose “in block 306 the constituent sub-components of the executable software are loaded into a created simulation of actual SoC hardware (i.e., a virtual platform) that executes the software.” The virtual platform is an identified set of simulated hardware components which has been combined into a platform power model.
Dhanwada column 5 lines 44-50 disclose:
The profiling approach is implemented on a virtual hardware platform that includes high level models written in SystemC for the various components that constitute the hardware platform. The virtual platform is further augmented with instruction level power models for the processor and transaction level power models for the peripherals.
The power model for the processor and peripherals are power models for the platform to simulate power consumption on the hardware components of the hardware devices.
Claim 8 further recites “pause operation of the processor simulation circuitry in response to at least one of a periodic sampling interval or an event-driven sampling interval.” Dhanwada column 5 lines 50-55 disclose:
After executing each instruction, a virtual platform simulator calls a built-in function that provides the simulation time, instruction and its address. This function, which is 
Occurring after each instruction is being in-between execution of instructions and is effectively a pausing of the operation of the processor simulation. The implemented power profiling is sampling respective power performance data.
Dhanwada column 6 lines 9-20 disclose:
constituent sub-components of the executable software are loaded into a created simulation of actual SoC hardware (i.e., a virtual platform) that executes the software. During execution of the software on the virtual platform, state information about the hardware and software components is extracted. Then, using the hardware state information (e.g., from data tables 308), per-cycle energy values for all hardware subcomponents and may be determined. In addition, using the software state information, a power profile is generated in block 310 by accumulating the per-cycle energy values and assigning them to software sub-components.
The per-cycle energy values data table corresponds to the platform power model. The per-cycle energy values assigned to respective software sub-components is performance data predicted performance of the virtual platform hardware device. The generated power profile is the generated power data.
But Dhanwada does not explicitly disclose a sampling interval for extracting the energy values; however, in analogous art of power estimation on virtual platforms, Hung page 265 left column last line to right column line 4 teaches:
we gathered the power traces by PowerTutor [20], which is a power monitor application for Android platforms. The sampling rate of PowerTutor is one sample per second, and we used the same interval to dump the power trace of the emulated components for comparison.
A sampling rate of one sample per second is a periodic sampling interval.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Dhanwada and Hung. One having ordinary skill in the art would have found motivation to use periodic sampling interval of around one sample per second to extract power trace information into the system of system level power profiling for the advantageous purpose of reflecting the performance and power behavior of mobile-cloud applications and help reduce energy consumption on these systems. See Hung abstract last sentence.
Claim 8 further recites “in response to pausing the operation of the processor simulation circuitry, receive performance data from the processor simulation circuitry.” Dhanwada column 5 lines 50-55 disclose:

Occurring after each instruction is being in-between execution of instructions and is effectively a pausing of the operation of the processor simulation. The implemented power profiling is sampling respective power performance data.
Claim 8 further recites “and resume operation of the processor simulation circuitry and generate, using the reconfigured platform power model and the received performance data, power data associated with the second system.” Dhanwada column 5 lines 54-55 disclose “implementing the selective system level power profiling.” See also Dhanwada figures 2 and 3. Dhanwada column 6 lines 18-20 disclose “a power profile is generated in block 310 by accumulating the per-cycle energy values and assigning them to software sub-components.” Generating the power profile is generating power data associated with the system using the received performance data and platform power model.
Dependent claim14 is substantially similar to claim7 above and is rejected for the same reasons.
Claim 15 recites “15. A method for monitoring power, the method comprising: in response to determining a second system is not configured, identifying, by system agent circuitry communicatively coupled to processor simulation circuitry, each of a plurality of simulated hardware components included in a system in a platform power model simulated using the processor simulation circuitry.” Regarding determining when (re)configuration is needed, before the method of Dhanwada begins configuration has not yet occurred so at the very start a (re)configuration of the platform power model is needed.
Dhanwada abstract discloses “configuring a simulation model of hardware of the [System-on-Chip (SoC)] … and extracting state information about both the software components of the embedded application and hardware components of the SoC.”
Dhanwada column 6 lines 8-11 disclose “in block 306 the constituent sub-components of the executable software are loaded into a created simulation of actual SoC hardware (i.e., a virtual platform) that executes the software.” The virtual platform is an identified set of simulated hardware components.

Dhanwada column 5 lines 44-47 disclose “The profiling approach is implemented on a virtual hardware platform that includes high level models written in SystemC for the various components that constitute the hardware platform.” The components that constitute the hardware platform correspond to the various components being simulated in the platform power model(s). The hardware platform is the system which is simulated.
Claim 15 further recites “determine whether reconfiguration of the platform power model is needed, the determination based on identifying differences between a list of component power models in the platform power model and the plurality of simulated hardware components.” Dhanwada column 5 lines 44-47 disclose “The profiling approach is implemented on a virtual hardware platform that includes high level models written in SystemC for the various components that constitute the hardware platform.” The components that constitute the hardware platform correspond to the various components being simulated in the platform power model(s). The hardware platform is the system which is simulated.
Therefore, reconfiguration of the platform power model is not needed because the virtual hardware platform includes the models for the components that constitute the hardware platform. The high level models for the various components are the list of component power models in the platform model. The virtual hardware platform corresponds with the platform power model. The components that constitute the hardware platform are the plurality of hardware components which are simulated (and correspond with the hardware components of the system).
Claim 15 further recites “in response to determining reconfiguration of the platform power model is needed, retrieving from one or more power model libraries, by the system agent circuitry, a plurality of component power models, each of the plurality of component power models corresponding to respective ones of at least some of the identified simulated hardware components.” Dhanwada column 5 lines 44-50 disclose:
The profiling approach is implemented on a virtual hardware platform that includes high level models written in SystemC for the various components that constitute the hardware instruction level power models for the processor and transaction level power models for the peripherals.
Reconfiguration of the platform power model is not needed because the virtual hardware platform includes the models for the components that constitute the hardware platform, as discussed immediately above. Therefore none of the remaining claim limitations are required to be performed or taught. However, for purposes of compact prosecution these steps will be discussed below.
Regarding determining when reconfiguration is needed, before the method of Dhanwada begins configuration has not yet occurred so at the very start a reconfiguration of the platform power model is needed.
The power model for the processor and peripherals are power models for the platform to simulate power consumption on the hardware components of the hardware device.
But Dhanwada does not explicitly disclose component power models of a library; however, in analogous art of system level simulation of energy consumption, Frenkil paragraph 33 teaches “multi-level atomic power model 102 may include a library of power models at a base level for a plurality of elements. These models 102 may be used by the multiple design abstraction levels.” The library of power models for elements is a component model library.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Dhanwada and Frenkil. One having ordinary skill in the art would have found it motivated to use a library of power models into the system of system level power profiling for the purpose of managing power models at differing levels of abstraction. See Frenkil paragraph 7. See also Dhanwada column 5 lines 48-50 teaching use of both instruction level power models and transaction level power models.
Claim 15 further recites “generating, by the system agent circuitry, at least one reconfigured platform power model by combining the retrieved plurality of component power models, the reconfigured platform power model to simulate power consumption of the system that includes the plurality of simulated hardware components.” Dhanwada column 6 lines 8-11 disclose “in block 306 the constituent sub-components of the executable software are loaded into a created simulation of actual SoC hardware (i.e., a virtual platform) that executes the software.” The virtual platform is an identified set of simulated hardware components which has been combined into a platform power model.

The profiling approach is implemented on a virtual hardware platform that includes high level models written in SystemC for the various components that constitute the hardware platform. The virtual platform is further augmented with instruction level power models for the processor and transaction level power models for the peripherals.
The power model for the processor and peripherals are power models for the platform to simulate power consumption on the hardware components of the hardware devices.
Claim 15 further recites “pausing operation of the processor simulation circuitry in response to at least one of a periodic sampling interval or an event-driven sampling interval.” Dhanwada column 5 lines 50-55 disclose:
After executing each instruction, a virtual platform simulator calls a built-in function that provides the simulation time, instruction and its address. This function, which is implemented as a callout function, is called by the virtual platform simulator, and is used for implementing the selective system level power profiling.
Occurring after each instruction is being in-between execution of instructions and is effectively a pausing of the operation of the processor simulation. The implemented power profiling is sampling respective power performance data.
Dhanwada column 6 lines 9-20 disclose:
constituent sub-components of the executable software are loaded into a created simulation of actual SoC hardware (i.e., a virtual platform) that executes the software. During execution of the software on the virtual platform, state information about the hardware and software components is extracted. Then, using the hardware state information (e.g., from data tables 308), per-cycle energy values for all hardware subcomponents and may be determined. In addition, using the software state information, a power profile is generated in block 310 by accumulating the per-cycle energy values and assigning them to software sub-components.
The per-cycle energy values data table corresponds to the platform power model. The per-cycle energy values assigned to respective software sub-components is performance data predicted performance of the virtual platform hardware device. The generated power profile is the generated power data.
But Dhanwada does not explicitly disclose a sampling interval for extracting the energy values; however, in analogous art of power estimation on virtual platforms, Hung page 265 left column last line to right column line 4 teaches:
we gathered the power traces by PowerTutor [20], which is a power monitor application for Android platforms. The sampling rate of PowerTutor is one sample per second, and we used the same interval to dump the power trace of the emulated components for comparison.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Dhanwada and Hung. One having ordinary skill in the art would have found motivation to use periodic sampling interval of around one sample per second to extract power trace information into the system of system level power profiling for the advantageous purpose of reflecting the performance and power behavior of mobile-cloud applications and help reduce energy consumption on these systems. See Hung abstract last sentence.
Claim 15 further recites “in response to pausing the operation of the processor simulation circuitry, receiving, by the system agent circuitry, performance data from the processor simulation circuitry.” Dhanwada column 5 lines 50-55 disclose:
After executing each instruction, a virtual platform simulator calls a built-in function that provides the simulation time, instruction and its address. This function, which is implemented as a callout function, is called by the virtual platform simulator, and is used for implementing the selective system level power profiling.
Occurring after each instruction is being in-between execution of instructions and is effectively a pausing of the operation of the processor simulation. The implemented power profiling is sampling respective power performance data.
Claim 15 further recites “and resuming operation of the processor simulation circuitry and generating, by the system agent circuitry, using the reconfigured platform power model and the received performance data, power data associated with the system.” Dhanwada column 5 lines 54-55 disclose “implementing the selective system level power profiling.” See also Dhanwada figures 2 and 3. Dhanwada column 6 lines 18-20 disclose “a power profile is generated in block 310 by accumulating the per-cycle energy values and assigning them to software sub-components.” Generating the power profile is generating power data associated with the system using the received performance data and platform power model.
Dependent claim 20 is substantially similar to claim 7 above and is rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        3 April 2021